Title: From George Washington to Lawrence Lewis, 23 January 1799
From: Washington, George
To: Lewis, Lawrence



Dear Lawrence,
Mount Vernon 23d Jany 1799

Your letter of the 10th Instt, I received in Alexandria on Monday; whither I went to become the Guardian of Nelly—thereby to authorise a license for your Nuptials on the 22d of next Mo. when, I presume, if your health is restored there will be no impediment to your Union.
The letters herewith sent, were received two or three days ago, and until your letter of the above date came to hand, I knew not, with certainty, to what place to direct them. They are put under cover to your Brother of Fredericksburgh, to await your arrival at that place.
I enclose the one to your Lieutenant, Mr Lawrence Washington, for safety and because it may be necessary that you should have a conference with him respecting the plan for Recruiting your Troop, when the order, and the means for doing it, are received.
All however, that you, Washington & Custis have to do, at present, is simply to acknowledge the receipt of the letter from the Secretary of War; to inform him whether you do, or do not accept

the appointment; and, in either case, to request him to thank the President for the honor he has conferred on you in making it. Perhaps, as this acknowledgement will not be as prompt as might have been expected from you & Custis (for it was supposed that both of you were to be found at Mount Vernon) it would not be amiss if you were to add, that being on an excursion into the upper Country is the cause of it. All here, as I presume you will learn from a more pleasing pen, are well. I, therefore, shall only add that I am Dear Sir Your sincere friend and affectionate Uncle

Go: Washington

